Citation Nr: 0704290	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected rheumatic heart 
disease with mitral insufficiency, but without cardiac 
hypertrophy.  

2.  Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease with mitral insufficiency, but 
without cardiac hypertrophy, from June 11, 2002 to September 
18, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1945 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in August 2005.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Arthritis is not related to active service and was not 
caused or aggravated by rheumatic heart disease with mitral 
insufficiency.

2.  From June 11, 2002 to September 18, 2006, rheumatic heart 
disease was manifested by left ventricular ejection fraction 
of 65 percent and dyspnea on exertion of 1/2 to 2 blocks, but 
no angina or syncope.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, and is not proximately due to or the result of 
service-connected rheumatic heart disease.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  From June 11, 2002 to September 18, 2006, the criteria 
for an increased evaluation for service-connected rheumatic 
heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for arthritis, to include as secondary to 
service-connected rheumatic heart disease, and claim for 
entitlement to an increased evaluation for rheumatic heart 
disease, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
post-remand re-adjudication of the veteran's claims, February 
and August 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for arthritis and for 
an increased evaluation for rheumatic heart disease.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran's service entrance examination was negative for 
any joint problems or arthritis.  In February 1946, 
rheumatoid arthritis was assessed.  The veteran complained of 
a chronic cough, recurrent sore throat, and progressive and 
recurrent aching and swelling of all joints.  The veteran was 
transferred to the United States Naval Hospital in Bethesda.  
Upon admission, the impression was acute rheumatic fever and 
rheumatic arthritis with mitral stenosis.  A few days later, 
the diagnosis was changed to acute rheumatic fever.  An April 
1946 x-ray showed joint swelling involving several proximal 
interphalangeal joints.  May, June, and July 1946 records 
indicated the veteran reported painful finger joints.  In 
August 1946, the veteran reported that he hurt his neck.  An 
x-ray revealed no fracture or dislocation.  In September 
1946, the veteran reported painful knees.  In September 1946, 
the diagnosis was changed from rheumatic fever to valvular 
heart disease with mitral stenosis.  In November 1946, the 
veteran was honorably discharged due to valvular heart 
disease, mitral stenosis.  

An August 1947 VA summary of outpatient treatment noted that 
in June 1947 the veteran presented complaining of painful 
knees, fingers, and wrists.  The knee hurt when stooping.  
The veteran reported redness of the wrists.  In July 1947, 
the veteran presented with neck pain and creaking upon 
movement.  The examiner noted that x-rays showed normal 
cervical spine, hands, knees, and wrists.  In a December 1947 
VA examination, the veteran reported dull aches of fingers, 
wrists, and knees.  The aches occurred in damp weather and 
lasted 1-2 days.  There was no swelling or redness.  Upon 
examination, there was no edema of extremities and no 
abnormal joint findings.  

In a January 1950 VA examination, the veteran reported right 
shoulder soreness.  Upon examination, the right shoulder 
movements were normal.  The examiner found no evidence of 
residuals of rheumatic fever.  In an April 1950 VA 
examination, the veteran reported stiffness and aches of the 
knees and right shoulder, especially during cold and damp 
weather and after sitting still for a considerable period of 
time.  He also complained of aching fingers after strenuous 
work.  Upon examination, there was no enlargement or 
limitation of motion of any joint.  There were no other 
abnormalities.  In a December 1950 VA examination, the 
veteran reported joint pains.  There was no evidence of joint 
pathology.

A May 1994 private radiology report found mild degenerative 
spurring of the lumbosacral spine.  A February 1995 private 
radiology report found normal right hip and pelvis.  In an 
April 2002 private chiropractic record, the veteran reported 
low back pain and muscle spasm.  The diagnoses were lumbar 
joint dysfunction and lumbar disc degeneration.  The veteran 
was treated by a private chiropractor from April to September 
2002 for low back pain.  An April 2002 private radiology 
report noted advanced degenerative disc disease at L1-2 with 
milder changes at L2-3 through L5-S1, moderate to advanced 
facet arthrosis at L4 through S1, facet imbrication at L4 
through S1, and degenerative anterior subluxation of 4.  

A June 2002 private radiology report noted moderate to severe 
degenerative disc disease at C5-6, moderate to marked diffuse 
idiopathic skeletal hyperostosis (DISH) at C4 to C7, moderate 
to severe uncovertebral arthrosis at C5-6, mild facet 
arthritis at C2-3 and C3-4 levels, and mild osteoporosis.  
Another June 2002 radiology report impression included mild 
DISH at L1-2 with mild degenerative disc disease at the L2-3 
through L5-S1 levels, mild to moderate facet arthrosis at L4 
through S1 with milder changes at L3-4, and degenerative 
anterior subluxation of L4.  

A March 2003 VA joints examination was conducted.  The 
veteran reported shoulder and knee pain of many years.  The 
veteran reported pain, stiffness, weakness, and fatigability 
of the knees.  There were problems with climbing, squatting, 
crawling, and kneeling activities.  The veteran reported he 
did not wear a brace, used a cane to get around, and had no 
specific flare-ups.  Upon examination, there was shoulder 
pain, soreness, and tenderness with motion, but no swelling 
or deformity.  The knees had ache, pain, soreness, and 
crepitation with motion.  The examiner diagnosed bilateral 
shoulder tendonitis and arthritis of the knees.  The examiner 
found that these conditions were part of the veteran's normal 
aging process and were not related to his heart condition.  

A March 2003 VA spine examination was conducted.  The veteran 
reported back soreness and tenderness and neck pain that 
radiated into the shoulders.  The veteran reported that he 
could do normal daily activities and did not use a brace or 
walker.  The veteran did not report flare-ups.  Upon 
examination, the veteran ambulated without aid or assistance.  
There was neck pain, soreness, and tenderness upon palpation.  
The diagnosis was cervical and lumbar spine arthritis.  The 
examiner found that this was more likely than that part of 
the normal aging process, rather than related to any heart 
condition.  

A March 2003 VA radiology report noted early minimal 
degenerative arthritis changes of both knees, moderate 
degenerative arthritis changes of the bilateral 
acromioclavicular and shoulder joints, moderate degenerative 
arthritis changes of the bodies of C4 to C7 inclusive, and 
moderate degenerative arthritis changes of the lumbosacral 
spine.  A September 2003 VA medical record noted degenerative 
joint disease of the feet and neck.  The veteran reported 
that he had joint pains during service.  A March 2004 VA 
record noted degenerative joint disease of the feet and neck.  
The veteran reported joint pains during service.

A May 2004 private medical record indicated a radiology 
report impression was normal right knee.  A May 2004 
radiology report impression was mild degenerative changes of 
the right hip.  

A September 2004 VA medical record noted degenerative joint 
disease of the feet and neck.  An October 2004 VA record 
indicated a prior medical history of arthritis.  A March 2005 
VA record noted degenerative joint disease of the feet and 
neck.  A September 2005 VA record noted degenerative joint 
disease of the feet and neck.  These VA medical records all 
noted that the veteran reported joint pains during service.

The Board finds that the evidence of record does not support 
a finding of direct service connection for arthritis.  The 
current evidence shows arthritis of the cervical spine, 
lumbosacral spine, shoulders, knees, and feet.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although rheumatic arthritis was 
diagnosed during service, the diagnosis was changed to acute 
rheumatic fever and then to valvular heart disease.  
Moreover, rheumatic arthritis was not diagnosed thereafter, 
in service or since service discharge.  Entitlement to 
service connection generally requires that it be shown not 
only that disease or injury was present in service, but also 
that the disease or injury has resulted in continuing or 
residual disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

In addition, arthritis was not diagnosed within one year of 
service discharge.  38 U.S.C.A. § 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Importantly, the evidence of record 
indicates that the veteran's current arthritis is not related 
to active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  July 1947 VA medical records noted that 
x-rays found normal cervical spine, knees, hands, and wrists.  
A March 2003 VA examiner opined that the veteran's arthritis 
was due to the normal aging process.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free 
to substitute its own judgment for that of such an expert).  
Arthritis was not diagnosed until May 1994, over 25 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, 
direct service connection for arthritis is not warranted.

The Board also finds that secondary service connection for 
arthritis is not supported by the evidence record.  As noted 
above, there is a current diagnosis of arthritis.  Degmetich, 
104 F.3d at 1333.  But the evidence of record shows that the 
arthritis is not due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The VA examiner 
opined that the veteran's arthritis was not due to his heart 
condition.  Allen, 7 Vet. App. at 448.  Although the veteran 
contends his arthritis is secondary to his heart condition, 
his lay testimony is not competent to establish such a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not establish a medical opinion).  
Accordingly, service connection for arthritis as secondary to 
service-connected rheumatic heart disease is not warranted.

As arthritis has not been shown to be due to service or to 
the veteran's service-connected rheumatic heart disease, 
service connection for arthritis is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence as discussed above is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a November 1946 rating decision, the RO granted service 
connection for rheumatic heart disease, and a 50 percent 
evaluation was assigned effective November 6, 1946.  By a 
March 1947 rating decision, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.104, Diagnostic Code 7000, 
effective May 3, 1947.  By a May 1950 rating decision, a 10 
percent evaluation was assigned effective April 7, 1950.  In 
June 2002, the veteran filed a claim for an increased 
evaluation for rheumatic heart disease.  In an October 2006 
rating decision, the RO assigned a 30 percent evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7000, effective June 
11, 2002, and 100 percent evaluation effective September 19, 
2006.  Because 100 percent is the highest possible 
evaluation, the period at issue for an increased schedular 
evaluation is from June 11, 2002 to September 18, 2006.

Private medical records from August, September, and November 
2001 assessed mild aortic stenosis, aortic regurgitation, and 
mitral regurgitation.  A March 2002 private record indicated 
a history of aortic stenosis, aortic regurgitation, and 
mitral regurgitation.  Upon examination, there was regular 
rhythm of the heart without murmurs and gallops and mild 
brawny edema.  A July 2002 private record indicated a history 
of aortic stenosis and aortic regurgitation.  Clinical 
examination, showed regular rate of the heart without murmurs 
and gallops.  The assessment was mild aortic stenosis, aortic 
regurgitation, and mitral regurgitation.

An August 2002 VA heart examination was conducted.  The 
veteran reported current high blood pressure but denied chest 
pain, dizziness, palpitations, or headaches.  Upon 
examination, the heart was of normal size.  First heart 
sounds were normal and second heart sounds were loud.  There 
were murmurs in the right and left sternal borders, intact 
bilateral peripheral arterial pulsations, and no edema of the 
lower extremities.  The diagnosis was mitral valve prolapse.  
A chest x-ray showed no active pulmonary pathology and no 
cardiac enlargement.  

A September 2002 VA medical record indicated that a 
echocardiogram (ECHO) report found normal left ventricular 
size and function, estimated left ventricular ejection 
fraction at 65%, normal left ventricular wall motion, normal 
left atrium, normal right ventricle size and function, right 
ventricular systolic pressure could not be estimated, and 
normal right atrial chamber size.  There was a calcified 
aortic valve consistent with aortic stenosis.  There was 
moderate aortic stenosis and moderate to severe aortic 
regurgitation.  There were normal mitral velocities, and no 
mitral regurgitation or pericardial effusion.  

In a September 2002 private medical record there was 
posterior myocardial infarction and regular rate and rhythm 
of the heart, without murmur, gallops, clicks, or rubs.  The 
assessment was aortic stenosis.

A January 2003 VA chest radiology report impression was mild 
pulmonary edema with borderline heart size.  A February 2003 
VA cardiology examination was conducted.  The veteran 
reported shortness of breath after walking 1 to 2 blocks and 
a history of rheumatic heart disease during service.  Upon 
examination, the chest was clear to auscultation, without 
crackles or wheezing.  There was regular rate and rhythm of 
the heart, systolic murmur was 2/6, and diastolic murmur was 
1/4.  There was mild edema of the lower extremities.  An 
electrocardiogram (ECG) showed normal sinus rhythm, 1st 
degree atrioventricular block, premature ventricular 
contraction, premature atrial contraction, and non-specific 
T-wave changes.  An ECH showed normal left ventricular 
function, moderate aortic stenosis, aortic valve atresia 1.1 
cm, gradiant 33/20, moderate to severe aortic regurgitation, 
and mitral valve mildly thickened without evidence of mitral 
stenosis.  The diagnosis was aortic valve disease, calcified 
aortic valve with moderate aortic stenosis, and aortic 
regurgitation.  There was no evidence of mitral stenosis.  

In a September 2003 VA medical record, the veteran reported 
dyspnea on exertion of 1/2 block, but no angina or syncope.  
Upon examination, there was regular rhythm and rate of the 
heart, 3/6 systolic ejection murmur, right upper scapular 
border, 170/70 manual, chest clear to auscultation, and 1+ 
edema of the mid-shins bilaterally.  The assessment was 
moderate aortic stenosis and moderately severe aortic 
insufficiency.  

In a September 2003 private medical record, the veteran 
reported moderate dyspnea on exertion and edema.  Examination 
revealed posterior myocardial infarction and regular rate and 
rhythm of the heart without murmurs, gallops, clicks, or 
rubs.  The assessment was aortic stenosis, moderate.  In a 
January 2004 private record, the veteran was seen for follow-
up.  There was posterior myocardial infarction, regular rate 
and rhythm of the heart, and no edema.  The assessment was 
moderate aortic stenosis, aortic regurgitation, and mitral 
regurgitation.  

In a March 2004 VA medical record, the veteran reported 
dyspnea on exertion of 1/2 block, but no angina or syncope.  
Upon examination, there was regular rhythm and rate of the 
heart, 2/6 systolic ejection murmur, right upper scapular 
border, 116/60 manual, and the chest was clear to 
auscultation.  The assessment was moderate aortic stenosis 
and moderately severe aortic insufficiency.  

In a May 2004 private medical record, the veteran reported 
dyspnea on exertion but no chest pain.  Examination showed 
posterior myocardial infarction and regular rate and rhythm 
of the heart.  The assessment was moderate aortic stenosis 
and mitral regurgitation.  In an August 2004 private record, 
there was posterior myocardial infarction and regular rate 
and rhythm of the heart without murmurs, gallops, clicks, or 
rubs.  The assessment was moderate aortic stenosis, aortic 
regurgitation, and mitral regurgitation.  

In a September 2004 VA medical record, the veteran reported 
gradually progressive dyspnea on exertion, dyspnea on 
exertion after 1/2 block, but no angina or syncope.  Upon 
examination, there was regular rhythm and rate of the heart, 
3/6 systolic ejection murmur, right upper scapular border, 
could not hear diastolic murmur, 140/40 manual, and the chest 
was clear to auscultation.  The assessment was moderate 
aortic stenosis and moderately severe aortic insufficiency.  
In an October 2004 VA medical record, the veteran reported 
dyspnea on exertion at 2 blocks, but no chest discomfort and 
rare lightheadedness.  There was mild orthopnea and 
occasional ankle edema.  Upon examination, there was 
posterior myocardial infarction, not palpable, harsh, mid-
peaking Grade III/VI systolic murmur of aortic stenosis, no 
extremity edema, and estimated right ventricular systolic 
pressure of 30.  The examiner could not appreciate aortic 
insufficiency.  The assessment and plan indicated that mitral 
valve was not reported as rheumatic on the last two ECHOs, 
and there was no mitral regurgitation or mitral stenosis.  
There was significant aortic valve disease with at least 
moderate aortic stenosis and probably at least moderate 
aortic insufficiency.  

A November 2004 private medical record assessed aortic 
stenosis, moderate and mild aortic insufficiency.  A November 
2004 private ECHO found rheumatic mitral disease, very mild 
mitral stenosis, aortic stenosis, and mild left atrial 
enlargement.  A Doppler ECHO found mixed aortic valve disease 
and mild mitral stenosis.  In a December 2004 private record, 
the veteran reported dyspnea on moderate activity but no 
angina, syncope, or presyncope.  A December 2004 cardiac 
catherization report found mixed aortic valve disease, 
predominantly insufficiency.  In a January 2005 private 
medical record, the veteran reported edema and minimal 
dyspnea on exertion.  In a February 2005 private record, the 
veteran reported dyspnea on exertion and edema of the feet, 
but no chest pain.  Upon examination, there was posterior 
myocardial infarction and regular rate and rhythm of the 
heart without murmurs, gallops, clicks, or rubs.  The 
assessment was moderate aortic insufficiency.  

In a March 2005 VA medical record, the veteran reported 
dyspnea on exertion of 1/2 block, but no angina or syncope.  He 
reported dyspnea on exertion but denied chest pain or 
syncope.  Upon examination, there was regular rhythm and rate 
of the heart, 3/6 systolic ejection murmur, right upper 
scapular border, could not hear diastolic murmur, 164/50 
manual, and the chest was clear to auscultation.  The 
assessment was moderate aortic stenosis and moderately severe 
aortic insufficiency.  

In a September 2005 VA medical record, the veteran reported 
dyspnea on exertion of 1/2 block, but no angina or syncope.  
Upon examination, there was regular rhythm and rate of the 
heart, 3/6 systolic ejection murmur, right upper scapular 
border, could not hear diastolic murmur, 176/70 manual, and 
the chest was clear to auscultation.  The assessment was 
moderate aortic stenosis and moderately severe aortic 
insufficiency.  

The veteran's 30 percent evaluation for this time period 
contemplates valvular heart disease, including rheumatic 
heart disease, where a workload of greater than five 
metabolic equivalents (MET) but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year, where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000.  

1 MET is the energy cost of standing quietly at rest, and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note (2).

Here, the evidence of record shows dyspnea on exertion of 1/2 
to 2 blocks and left ventricular ejection fraction of 65%, 
but no angina or syncope.  The evidence of record did not 
show congestive heart failure.  38 C.F.R. § 4.104, Diagnostic 
Code 7000.  Accordingly, an evaluation in excess of 30 
percent for rheumatic heart disease is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But most of the diagnostic codes for diseases of 
the heart are rated identically to rheumatic heart disease.  
See 38 C.F.R. § 4.104, Diagnostic Codes 7001-7007, 7011, 
7015-7017, 7020 (2006).  In addition, there is no evidence of 
record indicating hyperthyroid heart disease, 
supraventricular arrhythmias, implantable cardiac pacemaker, 
or cardiac transplantation.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7008, 7010, 7018, 7019 (2006).  Accordingly, 
no other diagnostic codes are for application.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate throughout the time period, to include on and 
after September 18, 2006.  A rating in excess of 30 percent 
is provided for certain manifestations of service-connected 
rheumatic heart disease but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required frequent 
hospitalization and the evidence of record does not show 
marked interference of employment due to rheumatic heart 
disease.  Accordingly, the RO did not err by not considering 
or failing to document its consideration of referral for an 
extraschedular evaluation.

Finally, the Board has considered the doctrine of reasonable 
doubt with regard to this issue, however, as the 
preponderance of the evidence as discussed above is against 
the veteran's claim for an increased rating during the time 
period in question, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis, to include as secondary to 
service-connected rheumatic heart disease, is denied.

From June 11, 2002 to September 18, 2006, an evaluation in 
excess of 30 percent for rheumatic heart disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


